DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 29, 2022 has been entered. Claims 1-8, 10-12, and 15-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed January 31, 2022.
Response to Arguments
Applicant’s arguments, filed April 29, 2022, with respect to the rejection(s) of claim(s) 1-3 and 17-20 under 35 USC 102 and 4, 5, and 10-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bahnen et al. (US 6544020 B1, hereinafter “Bahnen”). The examiner apologizes for any inconvenience. 
Claim Objections
Claim 15 objected to because of the following informalities:  
Claim 15 depends on cancelled claim 14, for this Office Action claim 15 will be interpreted to depend on claim 10
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahnen.
Regarding claim 10, Bahnen teaches a machine comprising: 
a motor (Fig. 1, 2) (“With reference to FIG. 1, a section through an exemplary embodiment of a screw vacuum pump 1 according to the invention is depicted, i.e. at the level of that of the two rotating system which is equipped with a driving motor 2”, col. 2, 35-38), 
a liquid lubrication system operatively connected to the motor to lubricate the motor during operation of the motor (“Cooling channels 42, located at the level of the driving motor 2, have the mentioned objects as well. They produce tempering of the driving motors (on the side of the coils) as well as tempering of the bearing support 11”, col. 4, 25-29),
a bearing (Fig. 1, 7 and 8), and 
a shaft including a first part (Fig 1, 5) and a second part (Fig. 1, 6) (“A cooled screw vacuum pump has a housing (4) two rotating systems (5, 6) consisting each of a screw rotor (5) and a shaft (6)”, [abstract]), 
the first part defining an axial channel therein (“For realization of the rotor interior cooling, the rotor 5 is equipped with a hollow space 31, open toward its bearing-side. Said hollow space may extend through almost the entire rotor 5”, col. 3, 17-20), 
the second part received in the axial channel (in the second embodiment as shown in Fig. 2, the shaft 6 is received in channel 31, with bushing 51 between the first and second shaft parts) (“The cooling bushing 51 surrounds the shaft 6, which is no longer designed hollow. It traverses the hollow space (31) and carries rotor 5 in the region of its suction-sided end”, col. 5, 34-36), 
the axial channel being hydraulically connected to the liquid lubrication system via the second part (“For operation of the internal cooling of rotor 5, the cooling agent is transported by the cooling agent pump 36 from the cooling agent sump 37 via the cooling pipe's inner surface or first channel 47 into the empty space 31 in rotor 5. From there, it flows back into sump 37 via the annular space or second channel 48 between cooling pipe 33 and shaft 6”, col. 3, 50-57),

    PNG
    media_image1.png
    501
    760
    media_image1.png
    Greyscale

the first part being operatively connected to the motor for rotation by the motor about a rotation axis relative to the second part (“With reference to FIG. 1, a section through an exemplary embodiment of a screw vacuum pump 1 according to the invention is depicted, i.e. at the level of that of the two rotating system which is equipped with a driving motor 2. Synchronization of the two rotating systems is effected with the aid of toothed wheels 3. The rotating systems, which are arranged in housing 4, each comprise a rotor 5 and a shaft 6”, col. 2, 35-42) (note that if the two rotating parts require a rotating system to synchronize they must be capable of rotating separately)
 a helical feature (Fig. 2, 54) (“In this region, the bushing 51 is equipped with threading 54, which has a pumping effect directed in the direction of the compression chamber”, col. 5, 43-46) disposed between the first part (Fig. 2, 6) and the second part (Fig. 2, 5) to define a helical pump between the first part and the second part (see quote directly above), 
the bearing being disposed between the first part and the second part adjacent to the helical feature (Fig. 1 and 2, 7), 
the helical fin having a fin direction that is opposite to the rotation of the first part of the shaft (“In this region, the bushing 51 is equipped with threading 54, which has a pumping effect directed in the direction of the compression chamber”, col. 5, 43-46) (the fin direction must be opposite to direction of rotation for fluid to flow towards 49), and wherein the appendix has a smooth cylindrical outer surface (Fig. 2, 6) that faces the helical fin, with a gap being present between the helical fin and the smooth cylindrical outer surface (Fig. 2, see gap between 54 and 6). 

    PNG
    media_image2.png
    493
    479
    media_image2.png
    Greyscale

Regarding claim 11, Bahnen teaches the machine of claim 10. Bahnen further teaches wherein the liquid lubrication system is configured to move a liquid lubricant through the axial channel of the first part (Fig. 1, 31) via a channel in the second part (Fig. 1, 47) when the machine operates under a pressure sufficient to pass from the axial channel through the bearing toward the helical fin (“For operation of the internal cooling of rotor 5, the cooling agent is transported by the cooling agent pump 36 from the cooling agent sump 37 via the cooling pipe's inner surface or first channel 47 into the empty space 31 in rotor 5. From there, it flows back into sump 37 via the annular space or second channel 48 between cooling pipe 33 and shaft 6. The hollow space 31 is located at the level of the pressure-side region of the thread turns of pump 1, so that this region in particular is cooled effectively. The cooling agent flowing back outside of the cooling pipe 33 along the second channel 48 tempers, among others, the hollow shaft 6, the bearings 7 and 8, the driving motor 2 (on the armature side), and the toothed wheels 3, so that the thermal expansion problems are reduced”, col. 3, 50-64) (i.e. the high pressure pushes the coolant from 47 out to 31 and through bearing 7 and helical fin 54). 
	Regarding claim 17, Bahnen teaches a method of operating a machine having a liquid system circulating a liquid when the machine is in use (“A cooling agent flowing through the screw vacuum pump 1 may be water, oil (mineral oil, PTFE-oil or similar) or another liquid”, col. 5, 1-3), comprising: 
rotating a first part (Fig. 1, 5) of a shaft of the machine about a rotation axis relative to a second part (Fig. 1, 6) of the shaft (“A cooled screw vacuum pump has a housing (4) two rotating systems (5, 6) consisting each of a screw rotor (5) and a shaft (6)”, [abstract]),
the first and second part of the shaft supported by a block (Fig. 1, 14), the second part of the shaft being coupled to the block so as to be movable relative to the block (Fig. 1, 14 is part of the housing and therefore, stationary) and to the first part of the shaft (“With reference to FIG. 1, a section through an exemplary embodiment of a screw vacuum pump 1 according to the invention is depicted, i.e. at the level of that of the two rotating system which is equipped with a driving motor 2. Synchronization of the two rotating systems is effected with the aid of toothed wheels 3. The rotating systems, which are arranged in housing 4, each comprise a rotor 5 and a shaft 6”, col. 2, 35-42) (note that if the two rotating parts require a rotating system to synchronize they must be capable of rotating separately)
circulating at least some of the liquid through the first part and the second part of the shaft (“For operation of the internal cooling of rotor 5, the cooling agent is transported by the cooling agent pump 36 from the cooling agent sump 37 via the cooling pipe's inner surface or first channel 47 into the empty space 31 in rotor 5”, col. 3, 50-54); 
passing a flow of the liquid from inside the second part of the shaft into a bearing between the first part and the second part of the shaft (“The cooling agent flowing back outside of the cooling pipe 33 along the second channel 48 tempers, among others, the hollow shaft 6, the bearings 7 and 8, the driving motor 2 (on the armature side), and the toothed wheels 3, so that the thermal expansion problems are reduced”, col. 3, 59-64); and 
generating a pumping action with a helical feature disposed between the first part and the second part of the shaft to oppose the flow into the bearing (“In this region, the bushing 51 is equipped with threading 54, which has a pumping effect directed in the direction of the compression chamber”, col. 5, 43-46).
Regarding claim 18, Bahnen teaches the method of claim 17. Bahnen further teaches wherein the generating the pumping action allows at least some of the flow into the bearing to pass through the bearing (“The cooling agent flowing back outside of the cooling pipe 33 along the second channel 48 tempers, among others, the hollow shaft 6, the bearings 7 and 8, the driving motor 2 (on the armature side), and the toothed wheels 3, so that the thermal expansion problems are reduced”, col. 3, 59-64).
Regarding claim 19, Bahnen teaches the method of claim 17. Bahnen further teaches comprising generating a pressure differential across the bearing using the pumping action (“In this region, the bushing 51 is equipped with threading 54, which has a pumping effect directed in the direction of the compression chamber”, col. 5, 43-46) (a pumping action in a region filled with liquid would result in a pressure differential) and a pressure of the liquid inside the first part of the shaft, to allow at least some of the flow into the bearing to pass through the bearing (“The cooling agent flowing back outside of the cooling pipe 33 along the second channel 48 tempers, among others, the hollow shaft 6, the bearings 7 and 8, the driving motor 2 (on the armature side), and the toothed wheels 3, so that the thermal expansion problems are reduced”, col. 3, 59-64).
Regarding claim 20, Bahnen teaches the method of claim 19. Bahnen further teaches wherein the generating the pressure differential includes pressurizing the liquid inside the first part of the shaft with a flow of the liquid from the liquid system (“For supplying the cooling bushing 51 with cooling agent, one or several cooling channels 52 are provided, which are supplied by the cooling agent pump 36 in a manner not shown in more detail”, col. 5, 36-40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahnen in view of Goldowsky.
Regarding claim 1, Bahnen teaches a machine comprising a liquid lubrication system (“A cooling agent flowing through the screw vacuum pump 1 may be water, oil (mineral oil, PTFE-oil or similar) or another liquid”, col. 5, 1-3) and 
a shaft (Fig. 1, 5 and 6), the shaft being rotatable about a rotation axis (“A cooled screw vacuum pump has a housing (4) two rotating systems (5, 6) consisting each of a screw rotor (5) and a shaft (6)”, [abstract]),
the shaft including a first part (Fig. 1, 5), a second part (Fig. 1, 6) engaged coaxially with the first part, and 
a bearing between the first part and the second part (Figs. 1 and 2, 7), 
the first part being rotatable relative to the second part about the rotation axis (“With reference to FIG. 1, a section through an exemplary embodiment of a screw vacuum pump 1 according to the invention is depicted, i.e. at the level of that of the two rotating system which is equipped with a driving motor 2. Synchronization of the two rotating systems is effected with the aid of toothed wheels 3. The rotating systems, which are arranged in housing 4, each comprise a rotor 5 and a shaft 6”, col. 2, 35-42), 
a helical feature (Fig. 2, 54) disposed between the first part and the second part and configured to define a helical pump between the first part and the second part (“In this region, the bushing 51 is equipped with threading 54, which has a pumping effect directed in the direction of the compression chamber”, col. 5, 43-46), 
the helical pump hydraulically connected to the liquid lubrication system (“For supplying the cooling bushing 51 with cooling agent, one or several cooling channels 52 are provided, which are supplied by the cooling agent pump 36 in a manner not shown in more detail”, col. 5, 36-40), 
the bearing disposed adjacent to the helical feature (Fig. 2, 7) wherein the machine further comprises a block (Fig. 1, 14) supporting the first (Fig. 1, 5) and second parts (Fig. 1, 6) of the shaft, and wherein the second part of the shaft is coupled to the block so as to be movable relative to the block (Fig. 1, 14 is part of the housing and therefore, stationary) and to the first part of the shaft (“With reference to FIG. 1, a section through an exemplary embodiment of a screw vacuum pump 1 according to the invention is depicted, i.e. at the level of that of the two rotating system which is equipped with a driving motor 2. Synchronization of the two rotating systems is effected with the aid of toothed wheels 3. The rotating systems, which are arranged in housing 4, each comprise a rotor 5 and a shaft 6”, col. 2, 35-42) (note that if the two rotating parts require a rotating system to synchronize they must be capable of rotating separately).
Bahnen does not teach wherein the bearing is a journal bearing.
Goldowsky teaches a pump using a journal bearing (“Illustrated schematically in FIG. 1 is a self contained and self pressurizing journal bearing assembly 10 in accordance with an exemplary embodiment of the invention”, col. 2, 58-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the bearing of Bahnen using a journal bearing as taught by Goldowsky.
This would have the benefit of enhancing the device the favorable mechanical properties of journal bearings (“Journal bearings possess a large transient load capacity and corresponding shock absorbing capability”, col. 1, 62-63). 
Regarding claim 2, Bahnen in view of Goldowsky teaches the machine of claim 1. Bahnen further teaches wherein the second part of the shaft is structured to float relative to the first part of the shaft when the first part of the shaft rotates about the rotation axis (Fig. 1, 6 can be seen to be floating inside 5). 
Regarding claim 3, Bahnen in view of Goldowsky teaches the machine of claim 2. Bahnen further teaches wherein the first part (Fig. 1, 5) defines an axial channel therein (Fig. 1, 31), the axial channel including an opening in an end of the first part (Fig. 1, opening at end of 39), the second part is received in the axial channel via the opening (Fig. 1, 6 is seen in opening 31), and when the machine operates, the machine drives the first part and the second part relative to one another about the rotation axis (“With reference to FIG. 1, a section through an exemplary embodiment of a screw vacuum pump 1 according to the invention is depicted, i.e. at the level of that of the two rotating system which is equipped with a driving motor 2. Synchronization of the two rotating systems is effected with the aid of toothed wheels 3. The rotating systems, which are arranged in housing 4, each comprise a rotor 5 and a shaft 6”, col. 2, 35-42), 
and the helical feature is shaped to generate a pumping action directed toward the bearing when the first part rotates relative to the second part about the rotation axis (“The cooling agent flowing back outside of the cooling pipe 33 along the second channel 48 tempers, among others, the hollow shaft 6, the bearings 7 and 8, the driving motor 2 (on the armature side), and the toothed wheels 3, so that the thermal expansion problems are reduced”, col. 3, 59-64). 
Regarding claim 4, Bahnen in view of Goldowsky teaches the machine of claim 2. Bahnen further teaches wherein in operation the machine rotates the first part relative to the second part about the rotation axis in a first direction, and the helical feature has a fin direction that is opposite to the first direction (“In this region, the bushing 51 is equipped with threading 54, which has a pumping effect directed in the direction of the compression chamber”, col. 5, 43-46) (the fin direction must be opposite to direction of rotation for fluid to flow towards 49). 
Regarding claim 5, Bahnen in view of Golowsky teaches the machine of claim 4. 
Bahnen does not teach wherein the second part defines a liquid channel therethrough, the liquid channel hydraulically connecting the liquid lubrication system to the axial channel at a point inside the axial channel on the side of the journal bearing facing away from the helical feature.
Goldowsky further teaches wherein the second part defines a liquid channel therethrough (action arrows along 28b), the liquid channel hydraulically connecting the liquid lubrication system to the axial channel at a point inside the axial channel (figure 5, section above 18 where action arrows flow) on the side of the journal bearing (18a) facing away from the helical feature(26a) (figure 5, circled section).

    PNG
    media_image3.png
    738
    886
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pump of Bahnen to have the two channels meet on the side opposite of the side that the bearing faces the helical feature as taught by Goldowsky. 
This would have the benefit of allowing the invention to incorporate the mechanical benefits of a journal bearing discussed in the rejection of claim 1, while also allow the coolant to spread to motor part external to the journal bearing. 
Regarding claim 12, Bahnen teaches the machine of claim 11.
Bahnen does not teach wherein the bearing is a journal bearing. 
Goldowsky teaches a pump using a journal bearing (“Illustrated schematically in FIG. 1 is a self contained and self pressurizing journal bearing assembly 10 in accordance with an exemplary embodiment of the invention”, col. 2, 58-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the bearing of Bahnen using a journal bearing as taught by Goldowsky.
This would have the benefit of enhancing the device the favorable mechanical properties of journal bearings (“Journal bearings possess a large transient load capacity and corresponding shock absorbing capability”, col. 1, 62-63).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahnen in view of Goldowsky and Xu. 
Regarding claim 6, Bahnen in view of Goldowsky teaches the machine of claim 5.
Bahnen does not teach wherein the second part includes a filter screen disposed in the liquid channel such that lubricant from the liquid lubrication system passes through the filter screen before reaching the axial channel.
	Xu teaches a lubrication system where the lubricant passes through a filter screen (12) before reaching the axial channel (2) (“A filter (12) is fixed on the bottom surface of the push tanker (10)” (Xu, paragraph 6 under “The invention adopts the following technical scheme”, figure 3 below).

    PNG
    media_image4.png
    866
    773
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Banhem in view of Goldowsky by including a filter screen at the point where the lubricant is pumped into the axial channel. 
This configuration would help to filter out impurities in the lubricant and extend the operating life of the machine (“The filter 12 on the oil tanker filters out the impurities in the lubricating oil during the circulation and prolongs its life”, Xu, pg. 4, lines 24-25).
Regarding claim 7, Banhem in view of Goldowsky and Xu teaches the machine of claim 6.
Banhem further teaches wherein the second part includes an appendix received in the axial channel of the first part (in the second embodiment as shown in Fig. 2, the shaft 6 is received in channel 31, with bushing 51 between the first and second shaft parts) (“The cooling bushing 51 surrounds the shaft 6, which is no longer designed hollow. It traverses the hollow space (31) and carries rotor 5 in the region of its suction-sided end”, col. 5, 34-36), and a base disposed outside of the first part (Fig. 1, block 14 also functions as a base), the bearing (FIg. 2, 7) is received over the appendix and the appendix includes a cylindrical outer surface disposed between the bearing and the base, and the helical feature is positioned over the cylindrical outer surface.
Banhem does not teach the helical feature defined by an inner surface of the first part. 
	Goldowsky further teaches the helical feature (Fig. 5, 26a) being defined by the inner surface of the first part (Fig. 5, 18) (“In accordance with one feature of the present invention, an integral screw pump 26 is disposed radially inside the housing bore 16 and is defined in part by a portion of the rotary shaft 18”, col. 3, lines 19-22).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the pump of Banhem in view of Goldowsky and Xu by having the helical feature defined by the inner surface of the first part as taught by Goldowsky. 
	This would have the benefit of allowing the helical feature and first part to cooperate to enhance the pumping effect of the helical feature. 
	Regarding claim 8, Banhem in view of Goldowsky and Xu teaches the machine of claim 7.
Banhem does not teach wherein the axial channel includes a generally cylindrical outer portion that receives the appendix therein, and a generally cylindrical inner portion extending into the first part of the shaft from the outer portion, and the inner portion is smaller in diameter than the outer portion.
Goldowsky further discloses wherein the axial channel includes a generally cylindrical outer portion that receives the appendix therein (18a), and a generally cylindrical inner portion (18b) extending into the first part of the shaft from the outer portion, and the inner portion is smaller in diameter than the outer portion (see figure 4 below, 18b creates sections where channel narrows in diameter axially further inside the shaft).

    PNG
    media_image5.png
    742
    561
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the pump of Banhem in view of Goldowsky and Xu by including an axially inner portion with narrower diameter as taught by Goldowsky. 
This would have the benefit of reducing the amount of liquid pressure required to support the first shaft part around the second shaft part (“In the exemplary embodiment illustrated, the shaft 18 may include an annular groove 18b which axially divides the journal 18a into two equal sections to reduce the requirement for a suitable liquid lubricant 22 circulated through the journal bearing gap 20a for providing a hydrodynamic squeeze film for supporting the shaft 18 under rotary motion”, col. 3, 10-16). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhem in view of Chung et al. (US 10859143 B2, hereinafter “Chung”). 
Regarding claim 15, Banhem teaches the machine of claim 10. 
Banhem does not teach wherein the second part of the shaft does not rotate about the rotation axis but is movable relative to the first part of the shaft along the rotation axis and/or about at least one axis angled relative to the rotation axis.
Chung teaches a linear screw device wherein the second part of the shaft (Fig. 2, 22) does not rotate about the rotation axis but is movable relative to the first part of the shaft (Fig. 2, 211) along the rotation axis and/or about at least one axis angled relative to the rotation axis (“When the rotor 211 is rotated by the driving force, the first helical protrusion 2151 of the spiral part 215 is rotated accordingly, and the second helical protrusion 2211 engaged with the first helical protrusion 2151 is driven to rotate, so that the spiral part 215 drives the screw shaft 22 moves forward or backward linearly in the direction of the axial of the rotor 211”, col. 4, 21-27) (i.e. the first shaft part 211 rotates and the helical portion 2211 is coupled to the second rotor part 22 which then moves axially along the rotation axis. 

    PNG
    media_image6.png
    417
    640
    media_image6.png
    Greyscale


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banhem in view of Chung and Xu.
Regarding claim 16, Banhem in view of Chung teaches the machine of claim 15.
Xu teaches a lubrication system where the lubricant passes through a filter screen (12) before reaching the axial channel (2) (“A filter (12) is fixed on the bottom surface of the push tanker (10)” (Xu, paragraph 6 under “The invention adopts the following technical scheme”, figure 3 below).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Banhem in view of Goldowsky by including a filter screen at the point where the lubricant is pumped into the axial channel. 
This configuration would help to filter out impurities in the lubricant and extend the operating life of the machine (“The filter 12 on the oil tanker filters out the impurities in the lubricating oil during the circulation and prolongs its life”, Xu, pg. 4, lines 24-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/CHRISTOPHER S LEONE/Examiner, Art Unit 2834